Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed on 04/15/2022 have been fully considered but they are not persuasive. 
The Applicant argues that in regard to claims 9 and 16 that the Basker prior art, does not teach the limitation of the “forming a second isolation feature over the semiconductor substrate, wherein the first isolation feature has two opposite first sidewalls that is in direct contact with the fin structure of the semiconductor substrate and a second sidewall that is connected to the first sidewalls to be in direct contact with the fin structure and is covered by and in direct contact with the second isolation feature.” 
In response to this argument, the Examiner directs the applicant’s attention to Basker prior art, which clearly teaches the limitation of forming a second isolation feature (130’) over the semiconductor substrate (102), wherein the first isolation feature (135’) has two opposite first sidewalls that is in direct contact with the fin structure (110/115) of the semiconductor substrate (102) and a second sidewall that is connected to the first sidewalls to be in direct contact with the fin structure (110/115) and is covered by and in direct contact with the second isolation feature (130’) (note: the claimed limitation of “first sidewalls” equals to the opposite vertical side surfaces of the fin structure 110/115 and the claimed limitation of “second sidewall” is equals to the lower horizontal surfaces of the fin structure 110/115. in other word the limitation of “third portion” is equals to the bottom or the top surfaces of isolation structures 130/135) (note: Basker, demonstrates one pair of fin structure; however, before effective filing date of the claimed invention one of ordinary skill in the art capable of demonstrating a plurality pair of fin structures in common substrate) (see Basker, Figs.7A-8C as shown below).
In addition, during patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). While the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow.   In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.) This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) >; Chef America, Inc. v. Lamb-Weston, Inc., 358 F.3d 1371, 1372, 69 USPQ2d 1857 (Fed. Cir. 2004). 
The Examiner would further point out that “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Therefore, the Basker prior art reference does meet all the limitation in claims 9 and 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) in view of Zhou (U.S. 2017/0125588 A1, hereinafter refer to Zhou).
Regarding Claim 1: Basker discloses a method for forming a semiconductor device structure (see Basker, Figs.1-8 as shown below and ¶ [0001]), comprising:

    PNG
    media_image1.png
    349
    592
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    328
    570
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    401
    606
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    386
    567
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    402
    567
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    375
    584
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    289
    574
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    387
    579
    media_image8.png
    Greyscale

forming a fin structure (110/115) over a semiconductor substrate (102), wherein the fin structure (110/115) has two opposite first sidewalls (see Basker, Figs.1A-2C as shown above);
forming an opening (150) within the fin structure (110/115) (see Basker, Figs.4A-4C as shown above); 
depositing a dielectric layer (130/125/135) covering first sidewalls and a top surface of the fin structure (110/115) and filling the opening (150) (see Basker, Figs.5A-5C as shown above);
forming a first isolation feature (135’/135) within the opening (150) and exposing the first sidewalls of the fin structure (110/115) by partially removing the dielectric layer (130/125/135) (see Basker, Figs.7A-7C as shown above); 
forming a second isolation feature (130’) to cover bottom portions of the first sidewalls of the fin structure (110/115) and a bottom portion of the second sidewall of the first isolation structure (135’) (see Basker, Figs.7A-7C as shown above); and 
forming gate stacks (170) over the second isolation feature (130’), wherein the gate stacks (170) surround the fin structure (110/115) and the first isolation feature (135’) (see Basker, Figs.8A-8C as shown above). 
Basker is silent upon explicitly disclosing forming a second isolation feature after the first isolation feature is formed.
Before effective filing date of the claimed invention the disclosed processing steps were known in order to improve the fabrication yield of the semiconductor device.
For support see Zhou, which teaches wherein forming a second isolation feature (320) after the first isolation feature (310) is formed (see Zhou, Figs.14-17 as shown below and ¶ [0118]).

    PNG
    media_image9.png
    283
    1009
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    301
    1031
    media_image10.png
    Greyscale

Therefore, it would have been within the scope of one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Zhou to enable the second isolation feature (320) to be formed after the first isolation feature (310) as taught by Zhou in order to improve the fabrication yield of the semiconductor device step of Basker to be performed according to the teachings of Zhou because one of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to look to alternative suitable methods of performing the disclosed second isolation feature (320) formed after the first isolation feature (310) step of Basker and art recognized suitability for improving the fabrication yield of the semiconductor device purpose has been recognized to be motivation to combine.   MPEP § 2144.07.
Regarding Claim 2: Basker as modified teaches a method for forming a semiconductor device structure as set forth in claim 1 as above. The combination of Basker and Zhou further teaches wherein forming a source or drain (S/D) structure in the fin structure (110/115), wherein only one side of the first isolation feature (135’) is in direct contact with the S/D structure (see Basker, Figs.8A-8C as shown above).  
Regarding Claim 3: Basker as modified teaches a method for forming a semiconductor device structure as set forth in claim 1 as above. The combination of Basker and Zhou further teaches wherein removing the dielectric layer (130/125/135) covering the top surface of the fin structure (110/115) (see Basker, Figs.5A-5C as shown above).
Regarding Claim 4: Basker as modified teaches a method for forming a semiconductor device structure as set forth in claim 3 as above. The combination of Basker and Zhou further teaches wherein forming a mask layer (210) over the semiconductor substrate (100) before the formation of the opening (211), wherein the mask layer (210) has a pattern corresponding to the opening (211) (see Zhou, Figs.8-12 and ¶ [0036]- ¶ [0045]);
depositing a capping layer (220) over the mask layer (210) to shrink the pattern, wherein the formation of the opening (211) comprises performing an etching process over the capping layer (220) (see Zhou, Figs.8-12 and ¶ [0044]- ¶ [0050]); and 
removing the capping layer (220) and the mask layer (210) (see Zhou, Figs.12-17). 
Regarding Claim 5: Basker as modified teaches a method for forming a semiconductor device structure as set forth in claim 3 as above. The combination of Basker and Zhou further teaches wherein the formation of the opening (150) is performed during the formation of the fin structure (110/115) (see Basker, Figs.4A-4C as shown above). 
Regarding Claim 6: Basker as modified teaches a method for forming a semiconductor device structure as set forth in claim 1 as above. The combination of Basker and Zhou further teaches wherein the formation of the second isolation feature (130’) comprises:
 Reply to Office Action of September 15, 2021Page 4 of 20depositing an isolation layer (130) surrounding the fin structure (110/115) and the first isolation feature (135’) (see Basker, Figs.6A-6C as shown above); and 
etching the isolation layer (130) such that the isolation layer (130’) is lower than the fin structure (110/115) and higher than a bottom of the first isolation feature (135’) (see Basker, Figs.7A-7C as shown above). 
Regarding Claim 8: Basker as modified teaches a method for forming a semiconductor device structure as set forth in claim 6 as above. The combination of Basker and Zhou further teaches wherein forming a patterned hard mask (210) over the semiconductor substrate (100), wherein the formation of the fin structure (101/110/120) comprises performing an etching process over the patterned hard mask (210) (see Zhou, Figs.8-12); and 
etching the patterned hard mask (210) after the deposition of the isolation layer (310), wherein the first isolation feature (310) is partially removed during the etching of the patterned hard mask (210) (see Zhou, Figs.16-17 and ¶ [0078]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) and Zhou (U.S. 2017/0125588 A1, hereinafter refer to Zhou) as applied to claim 6 above, and further in view of Tseng et al. (U.S. 2017/0012000 A1, hereinafter refer to Tseng).
Regarding Claim 7: Basker as modified teaches a method for forming a semiconductor device structure as applied to claim 6 above. The combination of Basker and Zhou is silent upon explicitly disclosing wherein the isolation layer is etched faster than the first isolation feature.
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to increase the channel width of the device.
For support see Tseng, which teaches wherein the isolation layer (104) is etched faster than the first isolation feature (104’) (see Tseng, Figs.1-2 and 7 and ¶ [0033]).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker, Zhou, and Tseng to enable the known processing conditions as taught by Tseng in order to increase the channel width of the device (see Tseng, Figs.1-2 and 7 and ¶ [0033]).
Claims 9-10, 12-13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker).
Regarding Claim 9: Basker discloses a method for forming a semiconductor device structure (see Basker, Figs.1-8 as shown above and ¶ [0001]), comprising: 
forming a fin structure (110/115) having a first portion, a second portion, and a third portion sandwiched between the first portion and the second portion, wherein a top surface of the first portion and a top surface of the second portion is higher than a top surface of the third portion (note: the claimed limitation of “first portion” and “second portion” equals to the opposite vertical side surfaces of the fin structure 110/115 and the claimed limitation of “third portion” is equals to the lower horizontal surfaces of the fin structure 110/115. in other word the limitation of “third portion” is equals to the bottom or the top surfaces of isolation structures 130/135) (note: Basker, demonstrates one pair of fin structure; however, before effective filing date of the claimed invention one of ordinary skill in the art capable of demonstrating a plurality pair of fin structures in common substrate) (see Basker, Figs.7A-8C as shown above);
forming a first isolation structure (135) covering first sidewalls of the first portion, the second portion, and the third portion of the fin structure (110/115) and forming a second isolation structure (130) over the top surface of the third portion of the fin structure (110/115), wherein a second sidewall of the second isolation structure (130) is substantially (note: the term "substantially" is a relative term which renders the claim indefinite because the specification lacked some standard for measuring the degree intended) aligned with the first sidewalls and covered by and in direct contact with the first isolation structure, and wherein the first sidewalls and the second sidewalls face to a same direction (note: it is unclear that a particular limitation of “first sidewall” and “second sidewall” refers to which elements/figures of the claimed invention) (note: both first isolation structure (135) and  second isolation structure (130) extends in vertical and horizontal directions) (see Basker, Figs.7A-8C as shown above)BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/858,891Docket No.: 0941-3588PUS2; 
forming source or drain (S/D) structures in the fin structure (110/115), wherein one of the S/D structures is in direct contact with the second isolation feature (130’) (see Basker, Figs.7A-8C as shown above); and 
forming an active gate stack (170/160) and a dummy gate stack (175/165) over the fin structure (110/115) and the first isolation feature (135’), and adjacent to each other, wherein the active gate stack (170/160) has a first width and the dummy gate stack (175/165) has a second width that is equal to the first width (see Basker, Figs.7A-8C as shown above). 
In addition, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of the gate through routine experimentation and optimization because the width of the gate is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Regarding Claim 10: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the second isolation feature (130) is formed prior to the formation of the first isolation feature (135) (see Basker, Figs.3A-7C as shown above).  
Regarding Claim 12: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the second isolation feature (130’) has a first sidewall and a second sidewall opposite BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/QL/qlApplication No.: 16/858,891Docket No.: 0941-3588PUS2 Reply to Office Action of September 15, 2021Page 6 of 20 to the first sidewall, and bottoms of the first sidewall and the second sidewall are adjoined each other (see Basker, Figs.7A-8C as shown above).  
Regarding Claim 13: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker further teaches wherein the formation of the first isolation feature (135’) comprises: 
depositing an isolation layer (135/125) surrounding the fin structure (110/115) and the second isolation feature (130/130’) (see Basker, Figs.5A-5C as shown above); and 
etching the isolation layer (135/125) such that the isolation layer (135/125) is lower than top surfaces of the fin structure (110/115) and the second isolation feature (130’) (see Basker, Figs.7A-8C as shown above). 
Regarding Claim 16: Basker discloses a method for forming a semiconductor device structure (see Basker, Figs.1-8 as shown above and ¶ [0001]), comprising: 
forming an opening (150) in a fin structure (110/115) of a semiconductor substrate (102) (see Basker, Figs.4A-4C as shown above); 
covering a top surface of the fin structure (110/115) of the semiconductor substrate (102) and filling the opening by a first dielectric layer (125/130/135) (see Basker, Figs.5A-5C as shown above); 
etching the first dielectric layer (125/130/135) until the top surface of the fin structure (110/115) of the semiconductor substrate (102) is exposed, so as to form a first isolation feature (135’) in the fin structure (110/115) of the semiconductor substrate (102) (see Basker, Figs.7A-7C as shown above); 
forming a second isolation feature (130’) over the semiconductor substrate (102), wherein the first isolation feature (135’) has two opposite first sidewalls that is in direct contact with the fin structure (110/115) of the semiconductor substrate (102) and a second sidewall that is connected to the first sidewalls to be in direct contact with the fin structure (110/115) and is covered by and in direct contact with the second isolation feature (130’) (note: the claimed limitation of “first sidewalls” equals to the opposite vertical side surfaces of the fin structure 110/115 and the claimed limitation of “second sidewall” is equals to the lower horizontal surfaces of the fin structure 110/115. in other word the limitation of “third portion” is equals to the bottom or the top surfaces of isolation structures 130/135) (note: Basker, demonstrates one pair of fin structure; however, before effective filing date of the claimed invention one of ordinary skill in the art capable of demonstrating a plurality pair of fin structures in common substrate) (see Basker, Figs.7A-8C as shown above); and 
forming a dummy gate stack (165/175) and active gate stacks (160/170) over the second isolation feature (130’) and extends across the fin structure (110/115) of the semiconductor substrate (102), wherein a bottom of the dummy gate stack (165/175) is in direct contact a top of the first isolation feature (135’) (see Basker, Figs.7A-8C as shown above).  
Regarding Claim 17: Basker discloses a method for forming a semiconductor device structure as set forth in claim 16 as above. Basker further teaches wherein forming source or drain (S/D) structures in the fin structure (110/115) and on opposite sides of the dummy gate stack (165/175), wherein one of the S/D structures is spaced apart from the first isolation feature (135’) by the fin structure (110/115), wherein only one side of the first isolation feature (135’) is in direct contact with the other one of the S/D structures (see Basker, Figs.7A-8C as shown above).  
Regarding Claim 20: Basker discloses a method for forming a semiconductor device structure as set forth in claim 16 as above. Basker further teaches wherein forming a spacer element (185) over a sidewall of the dummy gate stack (165/175), wherein a bottom portion of the spacer element (185) extends into the fin structure (110/115), such that the bottom portion of theReply to Office Action of September 15, 2021Page 9 of 20 spacer element (185) is in direct contact with the first isolation feature (135’) and the other one of the S/D structures (see Basker, Figs.7A-8C as shown above).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claim 9 above, and further in view of Zhou (U.S. 2017/0125588 A1, hereinafter refer to Zhou).
Regarding Claim 11: Basker discloses a method for forming a semiconductor device structure as set forth in claim 9 as above. Basker is silent upon explicitly disclosing wherein the second isolation feature has a top length that is equal to the first width and a top width that is equal to a width of the fin structure.
Before effective filing date of the claimed invention the disclosed dimensions of the isolation structure and fin structure were known in order to obtain semiconductor devices having higher device density and higher level of integration.
For support see Zhou, which teaches wherein the second isolation feature (12d) has a top length that is equal to the first width and a top width that is equal to a width of the fin structure (10a/10b) (see Zhou, Fig.1 as shown below and ¶ [0003]).

    PNG
    media_image11.png
    358
    382
    media_image11.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Zhou to enable the second isolation feature (12d) top length to be equal to the first width and the top width that is equal to a width of the fin structure (10a/10b) as taught by Zhou in order to obtain semiconductor devices having higher device density and higher level of integration  (see Zhou, Fig.1 as shown above and ¶ [0003]).
In addition, it would have been obvious to one of ordinary skill in the art of making semiconductor devices to determine the workable or optimal value for the width of second isolation feature (12d) and the fin structure (10a/10b) through routine experimentation and optimization because the width of second isolation feature (12d) and the fin structure (10a/10b) is a result-effective variable and there is no evidence indicating that it is critical or produces any unexpected results and it has been held that it is not inventive to discover the optimum or workable ranges of a result-effective variable within given prior art conditions by routine experimentation.  See MPEP § 2144.05
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claim 9 above, and further in view of Zhou (U.S. 2017/0125588 A1, hereinafter refer to Zhou).
Regarding Claim 14: Basker discloses a method for forming a semiconductor device structure as applied to claim 9 above. Basker is silent upon explicitly disclosing wherein the formation of the second isolation feature comprises: 
forming a mask layer over the fin structure, wherein the mask layer has an opening pattern corresponding to the fin structure;
depositing a capping layer over the mask layer to shrink the opening pattern;
etching the fin structure using the capping layer and the masking layer as an etching mask to form an opening in the fin structure;
depositing a dielectric layer covering the fin structure to fill the opening; 
etching the dielectric layer until the sidewalls of the first portion, the second portion, and the third portion of the fin structure are exposed; and 
removing the capping layer and the mask layer. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication.
For support see Zhou, which teaches wherein the formation of the second isolation feature (320) (see Zhou, Figs.8-17) comprises: 
forming a mask layer (210) over the fin structure (101/110/120), wherein the mask layer (210) has an opening pattern corresponding to the fin structure (101/110/120) (see Zhou, Fig.8);
depositing a capping layer (220) over the mask layer (210) to shrink the opening pattern (see Zhou, Figs.8-12);
etching the fin structure (101/110/120) using the capping layer (220) and the masking layer (210) as an etching mask to form an opening (211) in the fin structure (101/110/120) (see Zhou, Figs.8-12 and ¶ [0036]- ¶ [0050]);
depositing a dielectric layer (300) covering the fin structure (101/110/120) to fill the opening (211) (see Zhou, Fig.14); 
etching the dielectric layer (300) until the sidewalls of the first portion, the second portion, and the third portion of the fin structure (101/110/120) are exposed (see Zhou, Figs.14-17); and 
removing the capping layer (220) and the mask layer (210) (see Zhou, Figs.14-17). 
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Zhou to enable the known processing conditions as taught by Zhou in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication (see Zhou, Figs.8-17, ¶ [0024], and ¶ [0036]- ¶ [0050]).
Regarding Claim 15: Basker discloses a method for forming a semiconductor device structure as applied to claim 9 above. Basker is silent upon explicitly disclosing wherein a thickness of the second isolation feature is substantially equal to the thickness of the fin structure. 
Before effective filing date of the claimed invention the disclosed processing conditions were known in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication.
For support see Zhou, which teaches wherein a thickness of the second isolation feature (12d) is substantially equal to the thickness of the fin structure (10a/10b) (see Zhou, Figs.1-2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Zhou to enable the known processing conditions as taught by Zhou in order to divide the fin structure into plurality of fin structure and to improve fabrication yield of the semiconductor fabrication (see Zhou, Figs.8-17, ¶ [0024], and ¶ [0036]- ¶ [0050]).
Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (U.S. 2017/0236933 A1, hereinafter refer to Basker) as applied to claim 16 above, and further in view of Tseng et al. (U.S. 2017/0154823 A1, hereinafter refer to Tseng).
Regarding Claims 18-19: Basker discloses a method for forming a semiconductor device structure as applied to claim 16 above. Basker is silent upon explicitly disclosing wherein forming a capping layer over the source or drain (S/D) structures; and 
forming a dielectric layer over the capping layer and between the dummy gate stack and at least one of the active gate stacks, wherein the capping layer separates the dielectric layer from at least one of the source or drain (S/D) structures and extends on sidewalls of the dielectric layer (as claimed in claim 18);
wherein the first isolation feature gradually shrinks along a direction from the fin structure towards the semiconductor substrate (as claimed in claim 19).
Before effective filing date of the claimed invention the disclosed dielectric layer were known to be formed over the capping layer and between the dummy gate stack and at least one of the active gate stacks, wherein the capping layer separates the dielectric layer from at least one of the source or drain (S/D) structures and extends on sidewalls of the dielectric layer in order to protect the underlying layer from damage during the proceeding processing steps.
For support see Tseng, which teaches wherein forming a capping layer (58) over the source or drain (S/D) structures (56) (see Tseng, Figs.8-9); and 
forming a dielectric layer (60) over the capping layer (58) and between the dummy gate stack (48) and at least one of the active gate stacks (46), wherein the capping layer (58) separates the dielectric layer (60) from at least one of the source or drain (S/D) structures (56) and extends on sidewalls of the dielectric layer (60) (see Tseng, Figs.8-9) (as claimed in claim 18);
wherein the first isolation feature (40) gradually shrinks along a direction from the fin structure (34/36) towards the semiconductor substrate (12) (see Tseng, Figs.8-9) (as claimed in claim 19).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Basker and Tseng to enable the dielectric layer (60) over the capping layer (58) and between the dummy gate stack (48) and at least one of the active gate stacks (46), wherein the capping layer (58) separates the dielectric layer (60) from at least one of the source or drain (S/D) structures (56) and extends on sidewalls of the dielectric layer (60) as taught by Tseng in order to protect the underlying layer from damage during the proceeding processing steps (see Tseng, Figs.8-9).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896